Citation Nr: 0510308	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleeping disorder 
(sleep apnea), secondary to service-connected residuals of 
left zygomatic arch fracture with headaches.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, and from January 1979 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of 
November 1997, by the St. Petersburg, Florida, Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for sleep apnea.  A notice of 
disagreement with that determination was received in 
September 1998.  Subsequently, a rating action of September 
2002 confirmed the previous denial of the veteran's claim for 
sleep apnea, claimed as a sleep disorder, secondary to 
residuals of left zygomatic arch fracture with headaches.  A 
statement of the case (SOC) was issued in August 2003, and a 
substantive appeal was received in August 2003.  


FINDING OF FACT

The diagnosed sleep apnea cannot be clearly dissociated from 
the service-connected left zygomatic arch fracture with 
headaches.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's sleep disorder, diagnosed as sleep 
apnea, is proximately due to or the result of his service-
connected residuals of a left zygomatic arch fracture with 
headaches.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  In light 
of the Board's decision to allow the benefit sought on 
appeal, there is no need to discuss compliance with the VCAA.

II.  Factual background.  The records indicate that the 
veteran served on active duty from June 1975 to June 1978, 
and from January 1979 to October 1996.  The service medical 
records indicate that the veteran sustained an injury to the 
left side of the jaw and left temple area while playing 
soccer in 1981; he was diagnosed with fracture of the left 
zygomatic arch.  The service medical records indicate that 
the veteran also received clinical attention for complaints 
of headaches.  The records do not reflect any complaints or 
findings of a sleep disorder.  

The veteran's claim for service connection for a sleep 
disorder was received in June 1997.  Submitted in support of 
the veteran's claim was a statement from his wife, indicating 
that she and the veteran had been married for 19 years.  She 
attested to the fact that the veteran suffered a head injury 
during a championship game in service; he fell on his head 
and hit the ground.  She noted that he lost consciousness and 
was taken to Berlin Hospital and received treatment.  She 
noted that he has suffered from a number of disabilities 
since that injury, including a sleeping disorder.  

VA progress notes, dated from May 1997 through July 1997, 
reflect treatment for several disabilities, including a sleep 
disorder.  The veteran was seen in May 1997, requesting 
evaluation to rule out sleep apnea.  The wife noted that the 
veteran snored, and he sometimes quits breathing for long 
periods of time.  No pertinent diagnosis was reported.  
During a clinical visit in July 1997, the veteran complained 
of episodes of frontal headaches, radiating around the entire 
head.  It was noted that the veteran had sleep apnea.  The 
impression was questionable long uvula.  

By a rating action of November 1997, the RO granted service 
connection for residuals of left zygomatic arch fracture with 
headaches; a 10 percent disability rating was assigned, 
effective November 1, 1996.  

Medical evidence of record, including VA as well as private 
treatment reports, dated from August 1997 through December 
2001, show ongoing treatment for several disabilities, 
including residuals of left zygomatic fracture, headaches, 
cervical pain, and other musculoskeletal disabilities.  Among 
these records is a medical statement from David Perlmutter, 
M.D., a Board Certified Neurologist, dated in June 2001, 
indicating that the veteran was under his care for treatment 
of persistent headaches and neck pain, which developed as a 
result of the left zygomatic fracture that he suffered while 
on active duty.  

In a statement dated in March 2002, Dr. David Perlmutter 
stated that the veteran was suffering from headaches and 
sleep difficulties.  Dr. Perlmutter stated that it was his 
opinion that the veteran's sleep disorder and his headaches 
were secondary to his traumatic brain injury.  

The veteran was afforded a VA compensation examination in May 
2002, at which time it was noted that the veteran fell and 
hit the left side of his face while playing soccer in 
service; he suffered a fracture of the left cheek, or the 
left zygomatic bone of the left side of the face.  The 
veteran indicated that he had had difficulty sleeping and 
ringing in his ears.  The veteran admitted to snoring; and, 
he noted that he had sleep studies about 4 years ago using a 
breathing mask, which sounded like the CPAP (continuous 
positive airway pressure) device, given for obstructive sleep 
apnea.  Following a physical examination, the veteran was 
diagnosed with a sleep disorder.  The examiner noted that the 
veteran was status post head trauma during a soccer game in 
the service 20 years ago.  The veteran was also diagnosed 
with a sleep disorder, which the examiner determined was as 
likely as not sleep apnea; he stated that his diagnosis was 
based on the veteran's description of the sleep test.  The 
examiner also stated that sleep apnea cannot be related to 
the service-connected injury without resorting to 
speculation.  

III.  Legal analysis.  Pertinent regulations provide that 
service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability. When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2003).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

Following a thorough review of the evidence of record, the 
Board concludes that service connection is warranted for a 
sleep disorder, diagnosed as sleep apnea, because the 
probative evidence both for and against the claim is in 
relative equipoise concerning whether it is attributable to 
the veteran's already service-connected zygomatic arch 
fracture with headaches.  Consequently, he receives the 
benefit of the doubt because the favorable evidence is about 
evenly balanced in comparison to the unfavorable evidence.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Here, the veteran is service-
connected for residuals of left zygomatic arch fracture with 
headaches, as well as headaches associated with zygomatic 
arch fracture.  The record clearly documents a diagnosis of a 
sleep disorder, sleep apnea.  In May 2002, a VA examiner 
indicated the veteran's sleep apnea cannot be related to the 
service-connected injury without resorting to speculation.  
However, in a previous medical statement, in March 2002, the 
veteran's treating physician, a certified neurologist, stated 
that the veteran's sleeping disorder and headaches were 
secondary to his traumatic brain injury. 

In assessing the evidence of record, the Federal Circuit 
Court has held that the Board has "the authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  
See also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
U.S. Court of Appeals for Veterans Claims also has held, 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  

In this particular case, the Board determines that the 
positive medical opinion provided by the veteran's private 
treating physician, in March 2002, is at least as probative, 
if not more so, than the opinion provided by VA examiner in 
May 2002.  The veteran's treating physician has been treating 
him ever since his discharge from military service, and is 
familiar with the residuals of his service-connected 
zygomatic arch fracture.  He indicated that both the sleeping 
disorder and the headaches were a direct result of the 
service-connected disorder; in fact, service connection has 
been established for headaches secondary to the zygomatic 
arch fracture.  The VA examiner, on the other hand, in May 
2002, simply stated that the veteran's sleep apnea cannot be 
related to the service-connected injury without resorting to 
speculation, without providing any underlying reasoning or 
rationale to support his opinion.  

So the competent medical evidence of record is in relative 
equipoise concerning whether the veteran developed a sleeping 
disorder, currently diagnosed as sleep apnea, as a result of 
his service-connected zygomatic arch fracture.  Therefore, as 
alluded to earlier, this doubt is resolved in his favor, and 
his claim for secondary service connection for sleep apnea, 
claimed as a sleeping disorder, must be granted.  See 38 
C.F.R. §§ 3.102.  


ORDER

Service connection for sleep apnea (claimed as a sleep 
disorder) is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


